     Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 1 of 19
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 02, 2020
                       IN THE UNITED STATES DISTRICT COURT                       David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PEDRO ERNESTO UMANA,                      §
                                          §
              Petitioner,                 §
                                          §
v.                                        §             CIVIL ACTION NO. H-17-1421
                                          §
LORIE DAVIS,                              §
                                          §
              Respondent.                 §


                       MEMORANDUM OPINION AND ORDER

       Petitioner, a state inmate proceeding pro se, filed this section 2254 habeas petition

challenging his conviction and fifty-year sentence for aggravated sexual assault. Respondent

filed a motion for summary judgment (Docket Entry No. 34), to which petitioner filed a

response (Docket Entry No. 38).

       Having reviewed the motion, the response, the record, and the applicable law, the

Court GRANTS the motion for summary judgment and DISMISSES this case for the

reasons that follow.

                 I. PROCEDURAL BACKGROUND AND CLAIMS

       A jury found petitioner guilty of aggravated sexual assault in Harris County, Texas,

on February 22, 2013, and assessed punishment at fifty years’ incarceration. The conviction

was affirmed on appeal, Umana v. State, 447 S.W.3d 346 (Tex. App.—Houston [14th Dist.]

2014, pet. ref’d), and discretionary review was refused. Petitioner’s application for state

habeas relief was denied by the Texas Court of Criminal Appeals in August 2016.
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 2 of 19




       Petitioner raises the following claims for relief in this federal habeas petition:

       1.     His videotaped pretrial statement was involuntary.

       2.     Trial counsel was ineffective in not pursuing an insanity defense.

       3.     His pretrial statement was improperly admitted.

       4.     Trial counsel was ineffective in not properly arguing the motion to
              suppress.

       Respondent argues that these claims should be dismissed as procedurally defaulted

and/or without merit.

                            II. FACTUAL BACKGROUND

       The intermediate state court of appeals set forth the following statement of facts in its

opinion affirming petitioner’s conviction:

       The complainant and two friends were at her apartment when three people
       forced their way in with a handgun. The intruders were subsequently
       identified as [petitioner], his sister and her husband. [Petitioner] held the
       complainant and her friends at gunpoint while the intruders ransacked the
       apartment. [Petitioner] directed the complainant into her bedroom while
       holding her at gunpoint and sexually assaulted her.

       The investigation led police to [petitioner]. Approximately 16 hours after the
       robbery and assault, [petitioner] waived his rights and gave a statement to
       police that was recorded on video. Three days later, a judge ordered a
       psychological review of the [petitioner], as [petitioner] self-reported that he
       was hearing voices telling him to do bad things and had a prior diagnosis of
       bipolar disease and schizophrenia. [Petitioner] received medication while in
       custody.
       Five months after the offense, [petitioner] was evaluated for competency by
       Dr. Stephen McCary pursuant to court order. Dr. McCary found [him]
       incompetent to stand trial. [Petitioner] was admitted to North Texas State
       Hospital for psychiatric treatment.


                                               2
     Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 3 of 19




       Fourth months later, Dr. Jennifer L. Russell evaluated [petitioner] and found
       he was competent to stand trial. The trial court found [his] competency had
       been restored on November 20, 2011, and his trial began the following
       September.

       [Petitioner] filed a motion to suppress his video-taped statement on the
       grounds he was unable to voluntarily waive his rights because he was mentally
       ill. Following a hearing, the trial court denied [petitioner’s] motion and the
       video-taped statement was admitted into evidence and played to the jury.

Umana, 447 S.W.3d at 349.

                               III. LEGAL STANDARDS

       A.     Habeas Review

       This petition is governed by the applicable provisions of the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA). 28 U .S.C. § 2254. Under the AEDPA,

federal habeas relief cannot be granted on legal issues adjudicated on the merits in state court

unless the state adjudication was contrary to clearly established federal law as determined

by the Supreme Court, or involved an unreasonable application of clearly established federal

law as determined by the Supreme Court. Harrington v. Richter, 562 U.S. 86, 98–99 (2011);

Williams v. Taylor, 529 U.S. 362, 404–05 (2000); 28 U.S.C. §§ 2254(d)(1), (2). A state court

decision is contrary to federal precedent if it applies a rule that contradicts the governing law

set forth by the Supreme Court, or if it confronts a set of facts that are materially

indistinguishable from such a decision and arrives at a result different from the Supreme

Court’s precedent. Early v. Packer, 537 U.S. 3, 7–8 (2002).




                                               3
     Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 4 of 19




       A state court unreasonably applies Supreme Court precedent if it unreasonably applies

the correct legal rule to the facts of a particular case, or unreasonably extends a legal

principle from Supreme Court precedent to a new context where it should not apply, or

unreasonably refuses to extend that principle to a new context where it should apply.

Williams, 529 U.S. at 409. In deciding whether a state court’s application was unreasonable,

this Court considers whether the application was objectively unreasonable. Id. at 411. “It

bears repeating that even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Richter, 562 U.S. at 102. As stated by the Supreme Court

in Richter,

       If this standard is difficult to meet, that is because it was meant to be. As
       amended by AEDPA, § 2254(d) stops short of imposing a complete bar on
       federal court relitigation of claims already rejected in state proceedings. It
       preserves authority to issue the writ in cases where there is no possibility
       fairminded jurists could disagree that the state court’s decision conflicts with
       this Court’s precedents. It goes no farther. Section 2254(d) reflects the view
       that habeas corpus is a “guard against extreme malfunctions in the state
       criminal justice systems,” not a substitute for ordinary error correction through
       appeal.

Id., at 102–03 (emphasis added; internal citations omitted).

       The AEDPA affords deference to a state court’s resolution of factual issues. Under

28 U.S.C. § 2254(d)(2), a decision adjudicated on the merits in a state court and based on a

factual determination will not be overturned on factual grounds unless it is objectively

unreasonable in light of the evidence presented in the state court proceeding. Miller–El v.

Cockrell, 537 U.S. 322, 343 (2003). A federal habeas court must presume the underlying



                                              4
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 5 of 19




factual determination of the state court to be correct, unless the petitioner rebuts the

presumption of correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); see

also Miller–El, 537 U.S. at 330–31.

       B.     Summary Judgment

       In deciding a motion for summary judgment, the district court must determine whether

the pleadings, discovery materials, and the summary judgment evidence show that there is

no genuine issue as to any material fact and that the moving party is entitled to judgment as

a matter of law. FED. R. CIV. P. 56(c). Once the movant presents a properly supported

motion for summary judgment, the burden shifts to the nonmovant to show with significant

probative evidence the existence of a genuine issue of material fact. Hamilton v. Segue

Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000).

       While summary judgment rules apply with equal force in a section 2254 proceeding,

the rules only apply to the extent that they do not conflict with the federal rules governing

habeas proceedings. Therefore, section 2254(e)(1), which mandates that a state court’s

findings are to be presumed correct, overrides the summary judgment rule that all disputed

facts must be construed in the light most favorable to the nonmovant. Accordingly, unless

a petitioner can rebut the presumption of correctness of a state court’s factual findings by

clear and convincing evidence, the state court’s findings must be accepted as correct by the

federal habeas court. Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir. 2002), overruled on

other grounds by Tennard v. Dretke, 542 U.S. 274 (2004).



                                             5
     Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 6 of 19




              IV.     INVOLUNTARY PRETRIAL STATEMENT

       Petitioner claims that his videotaped pretrial statement was made involuntarily

because he was mentally ill and incompetent at the time. Although he admits he waived his

rights under Miranda v. Arizona, 384 U.S. 436 (1966) for purposes of the statement, he

claims that his mental incompetency rendered the waiver invalid.

       Petitioner concedes that no expert witness testified that he was incompetent when he

gave his statement. He argues that, even so, “If the trial court found [me] incompetent after

[my] confession, then [I] was in fact incompetent when [I] waived [my] Miranda rights and

provided the involuntary confession.” (Docket Entry No. 38, p. 2.) In other words,

petitioner contends that he was incompetent when he gave his statement because he was

incompetent after he gave his statement. As “proof” of his incompetency, petitioner points

to the fact that the trial court ordered a psychological/medical examination three days after

the videotaped statement. However, contrary to petitioner’s argument, the record shows that

the trial court did not order a competency evaluation and it made no competency

determination at that time.        The trial court did not find petitioner incompetent to stand

trial until five months after his videotaped statement. The record shows that petitioner

waived his rights and gave the videotaped pretrial statement on January 11, 2011. He was

declared incompetent following a competency evaluation on June 24, 2011. The trial court

subsequently found that petitioner’s competency was restored on November 20, 2011, and

ordered the case set for trial. The incompetency finding of June 24, 2011, did not determine


                                             6
     Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 7 of 19




that petitioner was mentally incompetent five months earlier when he gave his statement.



       Petitioner’s claim for a “retroactive” incompetency finding was rejected by the

intermediate state court of appeals. As to the voluntariness of the videotaped statement at

trial, petitioner

       introduced into evidence a 21–day order for a psychiatric evaluation, signed
       January 14, 2011, and two sets of medical records. The order reflects
       appellant self-reported hearing voices telling him to do bad things and that he
       had a prior diagnosis of bipolar disease and schizophrenia. The medical
       records dated before the statement was given demonstrate appellant referred
       himself to MHMRA of Harris County. The “Wait List Monitoring
       Assessments” reflect that appellant self-reported that he was treated
       psychiatrically while in jail three years earlier, where he attempted suicide; he
       took Lexapro, Depakote, and another unidentified medication; and the doctor
       talked to him about having bipolar disorder. Appellant also reported that his
       school said he was ADHD. The report states there is no history of psychiatric
       related hospitalizations and no prior outpatient psychiatric treatment. Further,
       the report states he does not meet the criteria for hypomanic or manic episodes.

Umana, 447 S.W.3d at 353–54.

       The intermediate state appellate court found that petitioner voluntarily waived his

rights with “full awareness of the nature of those rights and the consequences of waiving

them.” Umana, at 349–58. In holding petitioner’s statement voluntary, the intermediate state

court stated as follows:

       The issue before us, therefore, is not whether appellant waived his rights, but
       whether he did so knowingly, intelligently, and voluntarily. Appellant claims
       the evidence showed he suffered from untreated mental illness before his arrest
       and interrogation and was not restored to competency until eleven months after
       his arrest.



                                              7
Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 8 of 19




 Appellant asserts the State offered no evidence that he understood his rights
 and knowingly, voluntarily and intelligently waived them. We disagree.
 McCary testified that appellant’s lack of competency in June of 2011 did not
 necessarily indicate that he was incompetent before that time. McCary
 testified that it appeared appellant understood what was being said to him on
 the [pretrial statement video]. According to McCary, appellant “knew what
 was going on . . . [and] he seemed to understand what the officer was asking
 him . . . .” McCary testified appellant did not appear to be hallucinating or out
 of touch with reality during the video. Again, McCary said, “He seemed to
 understand what was going on.” McCary also agreed that appellant was able
 to communicate; he was speaking in sentences and made sense. McCary
 testified that appellant had eye contact with the officers in the video but when
 he evaluated appellant in June, appellant did not maintain eye contact with
 him.

 Varela testified that appellant understood he could choose whether to provide
 a DNA sample and made the choice not to give a sample. Varela said he never
 felt appellant did not understand the proceedings.

 The video-taped statement is also evidence of appellant’s state of mind at that
 time. The trial court viewed the video and from it was able to assess
 appellant’s state of mind. To the extent appellant is arguing the State was not
 the sponsor of the evidence, that fact is not determinative. Evidence was
 presented and it either preponderates in favor of the trial court’s determination
 or does not.

 We find it does. Although appellant said at the close of the interview that he
 hears people talking to him and they tell him to do things, he did not claim,
 and there is no indication in the 47–minute interview, that he was having such
 an experience at the time of the interview. The subsequent finding of
 incompetency is a relevant factor to determining whether appellant’s waiver
 was voluntary but it is not conclusive. In contrast to the later finding of
 incompetency is appellant’s participation in the interview, which became more
 active as it continued, that demonstrates he understood the situation.
 Appellant’s attempts to minimize his actions reflect his knowledge of the
 potential consequences, as does his refusal to provide a DNA sample. The
 level of detail appellant was able to provide regarding his actions during the
 robbery and assault reveal that he was capable of understanding his rights
 before waiving them. The trial court’s findings and conclusions that
 appellant’s waiver was made knowingly, voluntarily and intelligently are

                                        8
     Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 9 of 19




       supported by the video-taped statement, as well as the evidence adduced at the
       hearing.

       Applying the appropriately deferential standard of review, we conclude the
       totality of the circumstances demonstrates, by a preponderance of the
       evidence, appellant’s waiver of his rights was voluntarily made with full
       awareness of the nature of those rights and the consequences of waiving them.
       Accordingly, we find the trial court did not abuse its discretion in denying
       appellant’s claims in his motion to suppress that his statement was involuntary
       for failure to comply with the Texas Confession Statute.

Id., at 356–358 (citations, footnotes omitted).

       In determining the voluntariness of a confession under the Fifth Amendment, a

reviewing court applies the “totality of the circumstances” approach. Rogers v. Quarterman,

555 F.3d 483, 491 (5th Cir. 2009). Under that standard, the court considers “the suspect’s

age, experience, education, background, intelligence, and whether the suspect has the

capacity to understand the warnings given to him, the nature of his rights, and the

consequences of waiver.” Id. The court further considers “[t]he circumstances of the

interrogation, such as its length, location, and continuity.” Id. “A statement is involuntary

if there existed official, coercive conduct that made it unlikely the statement was a product

of the individual’s free choice.” Id.

       The voluntariness of a confession is a legal determination, but may also involve

underlying factual determinations and mixed issues of law and fact. Barnes v. Johnson, 160

F.3d 218, 222 (5th Cir. 1998).          The district court should defer to the state court’s

determination of voluntariness if it was not “contrary to, or involved an unreasonable




                                                9
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 10 of 19




application of, clearly established Federal law, as determined by the Supreme Court of the

United States.” Id.; 28 U.S.C. § 2254(d)(1).

       In the instant proceeding, petitioner has not shown that the state court’s determination

was unreasonable or contrary to established federal law. Petitioner’s assertion of being

mentally incompetent at the time he gave his videotaped pretrial statement is conclusory and

unsupported by probative evidence in the record. See Schlang v. Heard, 691 F.2d 796, 799

(5th Cir. 1982) (“Mere conclusory statements do not raise a constitutional issue in a habeas

case.”). That petitioner was found incompetent on June 24, 2011, does not constitute proof

that he was incompetent as of January 11, 2011.

       Petitioner fails to show that the state court’s determination was contrary to, or

involved an unreasonable application of, federal law or was an unreasonable determination

of the facts based on the evidence in the record. Respondent is entitled to summary judgment

dismissal of petitioner’s claim.

                              V. EVIDENTIARY ERROR

       Petitioner next complains that his videotaped pretrial statement was improperly

admitted at trial because the statement was taken after he had requested counsel. Respondent

argues that this claim is procedurally defaulted.

       In rejecting this claim on collateral review, the state trial court made the following

relevant findings of fact:

       9.     In his second ground for relief, the applicant claims the State violated
              his rights to due process by admitting his custodial statement.

                                              10
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 11 of 19




       10.       The applicant claims the statement was inadmissible because the
                 investigators took the statement despite the applicant’s unambiguous
                 request for counsel.

       l1.       Prior to trial, the applicant filed a motion to suppress his custodial
                 statement.

       12.       The trial court held a pretrial hearing on the applicant’s motion to
                 suppress, during which the applicant argued that the statement was not
                 voluntary, due to the applicant’s mental capacity.

       13.       At no point during the motion to suppress did the applicant suggest the
                 statement was made after the applicant requested counsel.

       14.       When the State offered the statement during trial, the applicant renewed
                 his objection to the statement on the grounds that the statement was
                 involuntary.

       15.       The applicant could have challenged the admissibility of the statement
                 on this ground during the motion to suppress, and during trial, but
                 failed to do so.

Ex parte Umana, at 38–39 (record citations omitted). The state trial court also made the

following relevant conclusion of law:

       3.        The applicant’s claim that the statement was inadmissible is
                 procedurally barred because the applicant could have asserted this
                 challenge during trial but failed to do so.

Ex parte Umana, at 39 (case citations omitted). The Texas Court of Criminal Appeals

expressly relied on these findings of fact and conclusions of law in denying habeas relief.

Id., at cover.

       As noted by the intermediate state court of appeals in its opinion, officers Varela and

Rivera questioned petitioner during his videotaped interrogation. Officer Varela read

                                                11
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 12 of 19




petitioner his Miranda rights and asked, “Do you understand all your rights?” Petitioner

nodded his head up and down and stated, “Uh-huh.” Umana, at 351. Petitioner did not

request counsel during the videotaped interrogation and statement.

       Although petitioner raised this claim in his application for state habeas relief, the state

habeas court found the issue procedurally barred because petitioner could have raised the

issue at trial but failed to do so. Defense counsel raised numerous challenges to the

videotaped statement, but denial of counsel was not among the challenges. See Umana, at

349–358 (discussing claims raised by petitioner at the suppression hearing). Consequently,

the claim has been procedurally defaulted at this juncture, and petitioner shows no good

cause and prejudice for the default.

       Regardless, the claim lacks merit as nothing in the state court record establishes that

petitioner requested counsel prior to commencement of the videotaped statement. Indeed,

and as noted above, Officer Varela read petitioner his Miranda rights upon commencement

of the videotaping. Petitioner indicated that he understood his rights, and he did not request

counsel or ask to terminate the videotaping on the record. Petitioner’s allegation that he

requested counsel prior to commencement of the videotaping with Officer Varela is

conclusory, unsupported in the record, and insufficient to warrant habeas relief.

       Petitioner fails to show that the state court’s determination was contrary to, or

involved an unreasonable application of, federal law or was an unreasonable determination




                                               12
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 13 of 19




of the facts based on the evidence in the record. Respondent is entitled to summary judgment

dismissal of petitioner’s claim.

             VI. INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL

       The Sixth Amendment to the United States Constitution guarantees a criminal

defendant the right to the effective assistance of counsel. U.S. CONST. amend. VI. A federal

habeas corpus petitioner’s claim that he was denied effective assistance of counsel is

measured by the standards set out in Strickland v. Washington, 466 U.S. 668 (1984). To

assert a successful ineffectiveness claim, a petitioner must establish both constitutionally

deficient performance by counsel and actual prejudice as a result of counsel’s deficient

performance. Id. at 687. The failure to demonstrate either deficient performance or actual

prejudice is fatal to an ineffective assistance claim. Green v. Johnson, 160 F.3d 1029, 1035

(5th Cir. 1998).

       A counsel’s performance is deficient if it falls below an objective standard of

reasonableness. Strickland, 466 U.S. at 688. In determining whether counsel’s performance

was deficient, judicial scrutiny must be highly deferential, with a strong presumption in favor

of finding that trial counsel rendered adequate assistance and that the challenged conduct was

the product of a reasoned trial strategy. West v. Johnson, 92 F.3d 1385, 1400 (5th Cir. 1996).

To overcome this presumption, a petitioner must identify the acts or omissions of counsel

that are alleged not to have been the result of reasonable professional judgment. Wilkerson

v. Collins, 950 F.2d 1054, 1065 (5th Cir. 1992). However, a mere error by counsel, even if


                                              13
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 14 of 19




professionally unreasonable, does not warrant setting aside the judgment of a criminal

proceeding if the error had no effect on the judgment. Strickland, 466 U.S. at 691.

       Actual prejudice from a deficiency is shown if there is a reasonable probability that,

but for counsel’s unprofessional error, the result of the proceeding would have been different.

Id. at 694. To determine prejudice, the question focuses on whether counsel’s deficient

performance renders the result of the trial unreliable or the proceeding fundamentally unfair.

Lockhart v. Fretwell, 506 U.S. 364, 372 (1993). In that regard, unreliability or unfairness

does not result if the ineffectiveness does not deprive the petitioner of any substantive or

procedural right to which he is entitled. Id.

       Credibility findings, such as those made by the state trial court on collateral review

with respect to defense counsel’s affidavit testimony, are entitled to substantial deference on

federal habeas review. See Coleman v. Quarterman, 456 F.3d 537, 541 (5th Cir. 2006).

Thus, the state court’s factual findings and credibility determinations are presumed correct

for purposes of federal habeas review unless they are rebutted with “clear and convincing

evidence.” 28 U.S.C. § 2254(e)(1); Valdez v. Cockrell, 274 F.3d 941, 947 (5th Cir. 2001);

see also Mays v. Stephens, 757 F.3d 211, 214 (5th Cir. 2014) (“The presumption [of

correctness] is especially strong when the state habeas court and the trial court are one in the

same.”).

       Petitioner contends that trial counsel was ineffective in the following particulars.

       A.     Failure to raise insanity defense



                                                14
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 15 of 19




       Petitioner argues that trial counsel was ineffective in failing to investigate and present

an insanity defense. According to petitioner, had counsel pursued such an investigation and

defense, the result of the trial would have been different. In raising this claim, petitioner

necessarily contends that, had an investigation been undertaken, he would have been found

legally insane at the time he committed the offense.

       To prevail on an ineffective assistance of trial counsel claim predicated on a failure

to investigate, a habeas petitioner must allege with specificity what the investigation would

have revealed and how it would have changed the outcome of the trial. United States v.

Green, 882 F.2d 999, 1003 (5th Cir. 1989); Miller v. Dretke, 420 F.3d 356, 361 (5th Cir.

2005). “Mere conclusory allegations in support of a claim of ineffective assistance of

counsel are insufficient to raise a constitutional issue.” Green v. Johnson, 160 F.3d 1029,

1042 (5th Cir. 1998). “Absent evidence in the record, a court cannot consider a habeas

petitioner’s bald assertions on a critical issue in his pro se petition (in state and federal court),

unsupported and unsupportable by anything else contained in the record, to be of probative

evidentiary value.” Ross v. Estelle, 694 F.2d 1008, 1011–12 (5th Cir. 1983).

       In the instant case, petitioner presents no probative summary judgment evidence that,

had counsel undertaken the subject investigation, petitioner would have been found insane

as of the time of the offense. The record shows that petitioner was medically evaluated

shortly after his arrest, and that he was given medications. These facts, standing alone, do

not indicate that petitioner would have been found legally insane at the time he committed



                                                 15
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 16 of 19




the offense. Petitioner’s conclusory allegation that he would have been found legally insane

had counsel undertaken an investigation is insufficient to warrant habeas relief or preclude

the granting of summary judgment in favor of respondent. The inadequacy of petitioner’s

claim is underscored by the fact that the state courts rejected his argument that he was

mentally incompetent when he gave his videotaped statement.

       The state trial court found made the following relevant findings of fact on collateral

review:

       6.     In his first ground for relief, the applicant claims he was denied the
              effective representation of trial counsel due to trial counsel’s failure to
              investigate the applicant’s sanity at the time of the offense and failure
              to raise insanity as a defense.

       7.     The applicant offers no proof that he was insane at the time of the
              offense.

       8.     The applicant fails to show what trial counsel would have discovered
              if trial counsel had investigated the applicant’s sanity at the time of the
              offense.

Ex parte Umana, at 38 (record citation omitted). The state trial court also made the

following relevant conclusions of law:

       1.     The applicant fails to show trial counsel was ineffective for failing to
              investigate the applicant’s sanity at the time of the offense because the
              applicant fails to show what trial counsel would have found if trial
              counsel had investigated the applicant’s sanity at the time of the
              offense.

       2.     The applicant’s conclusory allegation that trial counsel was ineffective
              is not sufficient proof to warrant habeas corpus relief.




                                              16
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 17 of 19




Id., at 39 (case citations omitted). The Texas Court of Criminal Appeals expressly relied on

these findings of fact and conclusions of law in denying habeas relief. Id., at cover.

       Petitioner fails to show that the state court’s determination was contrary to, or

involved an unreasonable application of, Strickland or was an unreasonable determination

of the facts based on the evidence in the record. Respondent is entitled to summary judgment

dismissal of petitioner’s claim for ineffective assistance of trial counsel.

       B.     Failure to argue motion to suppress

       The trial court denied petitioner’s motion to suppress his pretrial statement. Petitioner

contends that the motion would have been granted had counsel properly argued the motion

at the suppression hearing. Specifically, petitioner claims that trial counsel should have

argued that, because the arrest was illegal, his statement was inadmissible as “fruit of the

poisonous tree.”

       Respondent correctly argues that, because petitioner failed to raise this claim on direct

appeal, in his petition for discretionary review, or on state habeas review, the claim is

procedurally defaulted and barred from consideration by this Court. Even assuming the

claim were not procedurally defaulted, it has no merit. Petitioner’s claim is premised on the

alleged illegality of his arrest. However, nothing in the record supports petitioner’s

conclusory allegation that his arrest was unlawful. As the sole basis for his contending his

arrest was unlawful, petitioner proffers that he was arrested without a warrant. However,

Officer Varela testified at trial that he obtained a “pocket warrant” for petitioner’s arrest and



                                               17
    Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 18 of 19




that the warrant was then executed by another officer who arrested petitioner. (Docket Entry

No. 12-9, pp. 33–35.) Petitioner alleges no facts or applicable law showing that his arrest

was unlawful. Consequently, he does not establish that, but for counsel’s failure to raise this

issue, there is a reasonable probability that the result of the trial would have been different.

Petitioner fails to demonstrate deficient performance or actual prejudice under Strickland,

and habeas relief is unwarranted.

       Petitioner’s ineffective assistance of trial counsel claim is unexhausted, procedurally

defaulted, and barred from consideration by this Court. Moreover, it is without merit.

Respondent is entitled to summary judgment dismissal of the claim predicated on procedural

default and bar.

                            VII. EVIDENTIARY HEARING

       A district court may hold an evidentiary hearing only when the petitioner has shown

either that a claim relies on a new, retroactive rule of constitutional law that was previously

unavailable, 28 U.S.C. § 2254(e)(2)(A)(i), or that the claim relies on a factual basis that could

not have been previously discovered by exercise of due diligence, 28 U.S.C. §

2254(e)(2)(A)(ii). The petitioner must also establish that the facts underlying the claim show

by clear and convincing evidence that, but for the constitutional error, no reasonable juror

would have convicted him. 28 U.S.C. § 2254(e)(2)(B). Petitioner here has not met these

requirements, and the Court has determined that no evidentiary hearing is necessary for

disposition of the claims raised in this habeas proceeding.


                                               18
   Case 4:17-cv-01421 Document 44 Filed on 06/02/20 in TXSD Page 19 of 19




                               VIII. CONCLUSION

      Respondent’s motion for summary judgment (Docket Entry No. 34) is GRANTED

and this case is DISMISSED WITH PREJUDICE. Any and all pending motions are

DENIED AS MOOT. A certificate of appealability is DENIED.

                                             2nd day of June, 2020.
      Signed at Houston, Texas, on this the ____




                                        KEITH P. ELLISON
                                        UNITED STATES DISTRICT JUDGE




                                          19
